Appellate Case: 21-2027     Document: 010110752152      Date Filed: 10/12/2022 Page: 1
                                                                           FILED
                                                               United States Court of Appeals
                                                                        Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                     October 12, 2022
                              FOR THE TENTH CIRCUIT
                          _________________________________ Christopher M. Wolpert
                                                                       Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-2027
                                                  (D.C. Nos. 1:19-CV-00200-TMT &
  MATTHEW CHANNON,                                  1:13-CR-00966-JCH-SMV-1)
                                                              (D. N.M.)
        Defendant - Appellant.

  –––––––––––––––––––––––––––––––––––

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-2028
                                                  (D.C. Nos. 1:19-CV-00201-TMT &
  BRANDI CHANNON,                                   1:13-CR-00966-JCH-SMV-2)
                                                              (D. N.M.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                   _________________________________

       We have consolidated these appeals for purposes of disposition. Brandi and

 Matthew Channon, proceeding pro se, each petition this court for a certificate of



       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2027    Document: 010110752152        Date Filed: 10/12/2022    Page: 2



 appealability (“COA”) so they may appeal the district court’s denial of their

 28 U.S.C. § 2255 motions. We hold that the district court lacked jurisdiction over

 Brandi’s motion and that Matthew does not qualify for a COA. We therefore deny

 their petitions and dismiss these matters.

 I.    BACKGROUND & PROCEDURAL HISTORY

       The events leading to the Channons’ federal prosecution took place in 2009

 and 2010, when the Channons exploited weaknesses in OfficeMax’s “MaxPerks”

 customer loyalty program to obtain OfficeMax products and prepaid gift cards worth

 more than $100,000. One part of the scheme took advantage of OfficeMax’s process

 for allowing MaxPerks members to claim rewards when they forgot to present their

 MaxPerks cards at the register. OfficeMax’s website allowed a customer to enter

 certain information from the receipt after the fact, thus crediting those purchases to

 the customer’s MaxPerks account. Assuming most MaxPerks members would not go

 through that trouble and using educated guesses based on information gleaned from

 real OfficeMax receipts, the Channons claimed many other customers’ purchases as

 their own.

       MaxPerks members could also earn $3 in rewards for every used inkjet

 cartridge returned to an OfficeMax store, up to twenty per customer per month. The

 Channons purchased thousands of used cartridges on eBay for about $0.32 each.

 They then traveled to OfficeMax stores throughout the country and used their many

 fake MaxPerks accounts to turn in about 27,000 ink cartridges.

       OfficeMax eventually discovered the Channons’ scheme and demanded they

                                              2
Appellate Case: 21-2027    Document: 010110752152        Date Filed: 10/12/2022      Page: 3



 repay about $81,000, or else OfficeMax would take its information to the FBI. The

 Channons refused and OfficeMax contacted the FBI. The FBI searched the

 Channons’ home. Matthew was not there at the time, but Brandi was, and she

 confessed. Later, a grand jury indicted the Channons on wire fraud and conspiracy

 charges.

       Two federal public defenders represented Matthew at trial, and a CJA attorney

 separately represented Brandi. Matthew’s attorneys decided the evidence against

 their client was too strong to meaningfully rebut, so they chose not to contest the

 facts underlying the government’s case. They instead focused on persuading the jury

 that Matthew genuinely believed he was working within the MaxPerks terms and

 conditions, so he did not have the necessary intent to defraud. Brandi’s attorney, for

 his part, moved (unsuccessfully) to suppress her confession. At trial, he attempted to

 minimize the confession but otherwise draw as little attention as possible to his

 client, hoping the jury would acquit her when it realized that most of the

 government’s evidence focused on Matthew. Brandi’s attorney also hoped to

 position his client for a non-custodial sentence (assuming conviction).

       The jury convicted the Channons on all counts. The district court sentenced

 Matthew to one year plus one day in prison and two years’ supervised release. The

 court sentenced Brandi to three years’ probation. This court affirmed their

 convictions. See United States v. Channon, 881 F.3d 806, 809–11 (10th Cir. 2018).

       Following our affirmance, the Channons filed timely § 2255 motions.

 Matthew’s motion (not counting exhibits) spanned three docket entries and totaled

                                            3
Appellate Case: 21-2027    Document: 010110752152        Date Filed: 10/12/2022    Page: 4



 280 pages. Brandi’s original motion ran to 293 pages (again, not counting exhibits).

 The district court struck these filings as overlong and needlessly verbose but granted

 leave to file amended motions of no more than forty pages each. The Channons

 complied. The amended motions asserted numerous grounds for relief, mostly based

 on ineffective assistance of counsel. Twenty of those grounds were identical as

 between the two motions. The government responded, attaching declarations from

 the Channons’ attorneys explaining their actions and motives.

       While these motions were pending, the District of New Mexico appointed one

 of Matthew’s defense attorneys to be a magistrate judge. The district court then

 deemed it appropriate for all the district’s judicial officers to recuse themselves. The

 Channons’ cases were reassigned to Circuit Judge Timothy M. Tymkovich, sitting by

 designation. Judge Tymkovich denied the Channons’ motions, finding they had not

 met their burden on the ineffective-assistance-of-counsel elements, and they had

 forfeited any grounds for relief not tied to ineffective assistance. He also denied a

 COA. The Channons then timely moved for a COA from this court.

 II.   JURISDICTION

       The district court’s jurisdiction turned on the Channons being “in custody

 under sentence of a court established by Act of Congress.” 28 U.S.C. § 2255(a).

 “[A] habeas petitioner [must] be ‘in custody’ under the conviction or sentence under

 attack at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490–91 (1989)

 (per curiam) (emphasis added) (interpreting § 2254); see also United States v.

 Bustillos, 31 F.3d 931, 933 (10th Cir. 1994) (applying this rule to § 2255). If this

                                            4
Appellate Case: 21-2027    Document: 010110752152        Date Filed: 10/12/2022     Page: 5



 condition is met, then the petitioner’s release from custody before the court

 adjudicates his petition does not divest the court of jurisdiction to consider challenges

 to the conviction. See Carafas v. LaVallee, 391 U.S. 234, 238–39 (1968).

       These principles create a potential jurisdictional problem for the Channons.

 The relevant timeline is as follows:

       •      March 11, 2019. Matthew and Brandi file their respective § 2255

              motions challenging their convictions. At the time, Brandi is still

              serving her probationary sentence, which counts as “in custody” for

              § 2255 purposes, see United States v. Condit, 621 F.2d 1096, 1098

              (10th Cir. 1980). Due to a court order postponing Matthew’s self-

              surrender date, Matthew had yet to begin serving his prison term.

       •      March 14, 2019. The district court strikes the Channons’ § 2255

              motions as overlong, but grants leave to file amended motions by

              April 15.

       •      March 22, 2019. The district court grants Brandi’s motion for early

              termination of probation.

       •      April 15, 2019. The Channons file their amended § 2255 motions.

       •      May 2, 2019. Matthew begins serving his prison sentence.

       •      March 6, 2020. Matthew discharges his prison sentence and begins

              supervised release.

       •      December 3, 2021. The district court grants Matthew’s motion for


                                            5
Appellate Case: 21-2027    Document: 010110752152         Date Filed: 10/12/2022      Page: 6



              early termination of supervised release.

       We have no trouble concluding that Matthew was “in custody” on April 15,

 2019, when he filed his amended § 2255 motion. Although he had yet to begin

 serving his prison term, he was subject to conditions and restrictions similar to

 pretrial release or probation, and his upcoming prison term was certain. Cf. Maleng,

 490 U.S. at 493 (holding that defendant under detainer for sentence he had not yet

 begun to serve was “in custody” for purposes of habeas attack).

       Brandi is on different footing. She was “in custody” (on probation) when she

 filed her original § 2255 motion, but the court struck that motion. By the time she

 filed her amended § 2255 motion, she was no longer “in custody” because the court

 had terminated her probation. This raises the question whether Brandi’s original

 motion still persisted in some sense, despite being stricken, such that her amended

 motion could relate back to the original and thus preserve her “in custody” status.

 We have not located a case from any jurisdiction addressing this fact pattern. But the

 party claiming jurisdiction has the burden of convincing the court that jurisdiction

 exists. See Bustillos, 31 F.3d at 933. Because Brandi has not addressed this

 jurisdictional barrier, she fails to carry that burden. We therefore hold that the

 district court lacked jurisdiction over her § 2255 motion, and we deny a COA on that

 basis. See Davis v. Roberts, 425 F.3d 830, 834 (10th Cir. 2005) (holding that “we

 may deny a COA if there is a plain procedural bar to habeas relief, even though the

 district court did not rely on that bar,” and applying this principle to deny a COA



                                             6
Appellate Case: 21-2027     Document: 010110752152         Date Filed: 10/12/2022     Page: 7



 where the district court lacked jurisdiction to hear the petitioner’s habeas petition). 1

 III.   ANALYSIS

        We now turn to Matthew’s claims. This matter may not proceed unless we

 grant a COA, see 28 U.S.C. § 2253(c)(1)(B), and we may not grant a COA unless

 Matthew “ma[kes] a substantial showing of the denial of a constitutional right,” id.

 § 2253(c)(2). This means he “must demonstrate that reasonable jurists would find

 the district court’s assessment of the constitutional claims debatable or wrong.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        A.     District Court Page Limits

        Matthew claims the district court erred in striking his original motion and

 placing a forty-page limit on his amended motion. We may not review this claim

 unless connected to the denial of a constitutional right. See United States v. Gordon,

 172 F.3d 753, 754 (10th Cir. 1999) (“[C]laims [raised in a § 2255 proceeding] may

 only be appealed . . . if they involve the denial of constitutional rights.”). The only

 mention of a constitutional right in this portion of Matthew’s COA motion is a

 heading invoking the First Amendment right to petition the government for redress of

 grievances. See Aplt. Combined Opening Br. and Appl. for Certificate of

 Appealability (“COA Motion”) at 9.




        1
          Even if the district court had jurisdiction over Brandi’s § 2255 motion, we would
 deny her a COA. Most of her arguments are identical to Matthew’s, and Matthew does
 not qualify for a COA. Brandi’s one unique claim likewise would not qualify for a COA.
 See infra n.5.
                                              7
Appellate Case: 21-2027     Document: 010110752152        Date Filed: 10/12/2022     Page: 8



       “[T]his court has repeatedly instructed that stray sentences like these are

 insufficient to present an argument . . . .” Eizember v. Trammell, 803 F.3d 1129,

 1141 (10th Cir. 2015). Accordingly, Matthew has not made a substantial showing

 that the district court’s choice to strike his original § 2255 filings and impose a forty-

 page limit violated any constitutional right.

       This outcome has implications for eight other grounds on which Matthew

 seeks a COA—namely, grounds 4, 6, 7, 8, 9, 10, 11, and 19. Matthew’s sole

 argument concerning these grounds is that the district court would have reached a

 different result if it had consulted the stricken filings. Because we may not issue a

 COA to review the district court’s decision to strike those filings, we likewise may

 not issue a COA as to these eight grounds. 2

       B.     Ineffective Assistance of Counsel as the Gateway to Other Claims

       Matthew’s remaining grounds rely on alleged errors that could have been

 raised during his criminal trial or on direct appeal. “Ordinarily, failure to raise an

 issue either at trial or on direct appeal imposes a procedural bar to [§ 2255] review.”

 United States v. Barajas-Diaz, 313 F.3d 1242, 1245 (10th Cir. 2002). An exception

 applies to claims that trial or appellate counsel were constitutionally ineffective in

 failing to present those issues. Massaro v. United States, 538 U.S. 500, 509 (2003).

 With two exceptions—the stricken-filings argument already discussed and another



       2
         We further note Matthew does not argue that the district court’s forty-page
 limit amounted to a procedural termination of any claim on the merits.

                                             8
Appellate Case: 21-2027    Document: 010110752152           Date Filed: 10/12/2022   Page: 9



 argument we discuss at the end of this order (ground 13)—Matthew frames his

 grounds for relief as matters of ineffective assistance.

       A defendant claiming ineffective assistance must establish two elements:

 (1) “counsel’s representation fell below an objective standard of reasonableness,”

 Strickland v. Washington, 466 U.S. 668, 688 (1984); and (2) “the deficient

 performance prejudiced the defense,” id. at 687. These elements create a mixed

 question of fact and law. United States v. Orange, 447 F.3d 792, 796 (10th Cir.

 2006). The district court is the decisionmaker, see Strickland, 466 U.S. at 690–91

 (discussing the first element); id. at 694–96 (discussing the second element), subject

 to our de novo review if the defendant receives a COA, Orange, 447 F.3d at 796.

       Pointing out the district court’s decision-making role shows why this court

 may not grant a COA on six of Matthew’s remaining grounds for relief, namely,

 grounds 2, 5, 17, 18, 20, and 21. Matthew claims he deserves a COA on these

 grounds because the district court cited no authority for deciding that he had not met

 one or both elements of the Strickland test. 3 But the district court had no obligation

 to cite authority. Indeed, Strickland emphasizes the case-by-case judgment needed

 for every ineffective-assistance claim, in contrast to relying on authorities (such as




       3
         Grounds 18 and 21 also assert that the district court would have reached a
 different outcome if it had consulted the longer arguments in the stricken filings.
 These grounds fail for the additional reason that Matthew’s stricken-filings argument
 raises no constitutional issue, as already explained.

                                             9
Appellate Case: 21-2027       Document: 010110752152       Date Filed: 10/12/2022   Page: 10



  ABA practice standards). See 466 U.S. at 688–90, 693. So, as to these six grounds,

  Matthew has not made a substantial showing of the denial of a constitutional right.

         C.        Remaining Ineffective-Assistance Claims

         This leaves grounds 1, 3, 12, 14, 15, 16, and 22. The court will address them

  in that order.

                   1.    Failure to Challenge the Second Superseding Indictment
                         (Ground 1)

         Matthew’s criminal case went to trial on the second superseding indictment.

  Count 1 of that indictment alleged that the Channons

                   conspir[ed] and agree[d] to devise a scheme and artifice to
                   defraud and for obtaining money and property by means of
                   materially false pretenses and representations, and to
                   transmit and cause to be transmitted certain wire
                   communications in interstate and foreign commerce for the
                   purpose of executing the scheme, in violation of 18 U.S.C.
                   § 1343 . . . .

  R. vol. 2 at 72, ¶ 10. The cited statute (§ 1343) describes the substantive wire fraud

  offense.

         After a little more than two pages of detail about the alleged scheme, count 1

  concluded with, “In violation of 18 U.S.C. § 1349.” Id. at 74. That statute proscribes

  conspiracy “to commit any offense under this chapter,” including wire fraud.

         In the § 2255 proceeding, Matthew pointed out that count 1 cited both § 1343

  and § 1349 and asked, “So which one was it?” R. vol. 1 at 17. The district court

  construed this as an argument that Matthew’s attorneys were ineffective because they

  failed to move to dismiss the indictment as indefinite. Cf. Hamling v. United States,


                                               10
Appellate Case: 21-2027     Document: 010110752152        Date Filed: 10/12/2022     Page: 11



  418 U.S. 87, 117 (1974) (discussing the claim that “the indictment failed to give [the

  defendants] adequate notice of the charges against them”). The court rejected the

  argument, finding it “reasonably clear” that the indictment listed § 1343 as the

  underlying offense justifying the § 1349 conspiracy charge. R. vol. 1 at 230. The

  court alternatively found that the indictment’s caption clears up any possible

  confusion because it states, “Count 1: 18 U.S.C. § 1349: Conspiracy to Commit Wire

  Fraud.” Id. (quoting R. vol. 2 at 70).

         Here, Matthew says the district court “miss[ed] the point entirely that the

  judgment listed [count] 1 as under § 1343 and the discrepancy was the root of the

  Ground.” COA Motion at 10. He is correct that, for whatever reason, the judgment

  specifies § 1343 and “Wire Fraud” as the offense of conviction under count 1, R. vol.

  2 at 144, which he pointed out in his § 2255 motion, R. vol. 1 at 17. But he raised

  this argument to illustrate count 1’s alleged indefiniteness, not as the “root” of a

  separate ground for relief. Even if it was meant as a separate ground, Matthew never

  connected it to the ineffective assistance of his counsel, such as an error committed at

  sentencing. 4

         Regardless, count 1 is not indefinite. Federal criminal indictments typically

  specify the statutory basis of the offense at the end of each count. Count 1 follows

  that pattern, citing the conspiracy statute (§ 1349). The earlier citation to the wire



         4
           Regardless, any claim based on error at the sentencing phase would now be
  moot because Matthew has completely discharged his sentence. See Walker v. United
  States, 680 F.3d 1205, 1205–06 (10th Cir. 2012).
                                             11
Appellate Case: 21-2027       Document: 010110752152       Date Filed: 10/12/2022    Page: 12



  fraud statute (§ 1343) identifies the underlying offense the Channons conspired to

  commit. Ground 1 therefore does not present a substantial question of ineffective

  assistance because counsel had no meritorious motion to bring in this regard.

                2.     The Alleged Jury Nullification Strategy (Ground 3)

         As presented to the district court, ground 3 alleged that Matthew’s counsel

  should have highlighted a change to the MaxPerks terms and conditions that

  OfficeMax implemented in 2010, in the middle of the Channons’ scheme (apparently

  while still unaware of the scheme). Matthew claimed that highlighting this change

  would have strengthened his good-faith defense, whereas his attorneys believed the

  opposite. The district court rejected this claim as a non-actionable disagreement with

  counsel’s trial strategy.

         Matthew tells us that the district court “failed to understand that [his]

  counsel’s strategy was an appeal to jury nullification.” COA Motion at 10. He cites

  nothing in the record showing he accused his attorneys of pursuing a jury-

  nullification strategy in district court, nor can we find any mention of jury

  nullification in the record. “[A]s to issues that were not presented to the district

  court, we adhere to our general rule against considering issues for the first time on

  appeal.” United States v. Viera, 674 F.3d 1214, 1220 (10th Cir. 2012). We therefore

  deny a COA on this issue. 5


         5
           Brandi’s ground 4—her only claim that does not entirely overlap with one of
  Matthew’s claims—is nonetheless similar to Matthew’s ground 3. She alleges the district
  court failed to recognize that her own attorney’s trial strategy (as opposed to Matthew’s
  attorney’s trial strategy) was really an appeal to jury nullification. Again, we can find
                                              12
Appellate Case: 21-2027     Document: 010110752152        Date Filed: 10/12/2022     Page: 13



               3.     Inadequate Challenge to Spreadsheet Evidence (Ground 12)

        At trial, the government relied heavily on spreadsheets purporting to detail the

  Channons’ fraudulent transactions. The Channons’ counsel objected to the

  spreadsheets on various grounds, including that they were hearsay and not admissible

  under the business records exception (Fed. R. Evid. 803(6)) because the government

  supposedly created the spreadsheets for litigation purposes. The district court

  overruled this objection, and counsel raised it again on direct appeal. We affirmed,

  holding that the spreadsheets contained machine-generated non-hearsay (so no

  hearsay exception was needed) and, alternatively, the spreadsheets satisfied the

  business records exception. See Channon, 881 F.3d at 810–11.

        In his § 2255 motion, Matthew faulted his counsel for attacking the business

  records exception in the wrong way. Rather than arguing the exception does not

  apply because the spreadsheets were created for litigation purposes, Matthew said

  that counsel should have emphasized evidence showing “the method or circumstances

  of preparation indicate a lack of trustworthiness,” Fed. R. Evid. 803(6)(E). The

  district court rejected this argument as irrelevant given this court’s primary holding

  that no hearsay exception was needed.

        On appeal, Matthew continues to press their argument that counsel should

  have emphasized Rule 803(6)(E). He says nothing about this court’s holding that the




  nothing in the record showing that Brandi made this argument to the district court. Thus,
  even if the district court had jurisdiction to consider it, we would deny a COA on
  Brandi’s ground 4.
                                             13
Appellate Case: 21-2027     Document: 010110752152         Date Filed: 10/12/2022     Page: 14



  spreadsheets comprised non-hearsay. He therefore fails to raise any substantial

  question of ineffective assistance.

               4.      Failure to Object to Elements Jury Instruction (Ground 14)

         The trial court based its jury instruction for conspiracy to commit wire fraud

  on this circuit’s pattern instruction for conspiracy to commit a controlled substance

  offense, often copying that instruction verbatim where applicable. Compare Pattern

  Crim. Jury Instr. 10th Cir. 2.87 with R. vol. 2 at 89–90. One of those verbatim

  passages was the following, explaining the interdependence element of the

  conspiracy charge:

               You are also required to find that interdependence existed
               among the members of the conspiracy. This means that the
               members intended to act for their shared mutual benefit.
               To satisfy this element, you must conclude that the
               defendant participated in a shared criminal purpose and
               that his or her actions constituted an essential and integral
               step toward the realization of that purpose.

  Id. at 90.

         In his § 2255 motion, Matthew pointed out that the first sentence of this

  passage does not begin with a qualifier, e.g., “In order to find the defendant guilty.”

  Thus, it arguably reads as a command that the jury find interdependence. Matthew

  faulted his counsel for not objecting on this point. The district court held, however,

  that no reasonable jury reading the sentence in context would interpret the instruction

  as the Channons now do.

         Matthew faults the district court for failing to cite authority for what a

  reasonable jury would do, but the district court had no such duty. Just as the court

                                              14
Appellate Case: 21-2027    Document: 010110752152        Date Filed: 10/12/2022      Page: 15



  may decide whether enough evidence exists for a reasonable jury to convict, see

  Fed. R. Crim. P. 29(a), the court may decide whether a reasonable jury could have

  misinterpreted a jury instruction, see, e.g., Gardner v. Galetka, 568 F.3d 862, 894

  (10th Cir. 2009). We may not issue a COA on this basis.

               5.     Failure to Move to Dismiss Under the Speedy Trial Act
                      (Ground 15)

        Matthew argues he had a strong case to dismiss the indictment under the

  Speedy Trial Act, so counsel was ineffective for failing to bring such a motion.

        The Speedy Trial Act requires criminal trials to “commence within seventy

  days from the filing date (and making public) of the information or indictment, or

  from the date the defendant has appeared before a judicial officer of the court in

  which such charge is pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1).

  For Matthew, the relevant date was April 12, 2013, when he first appeared before a

  judicial officer. So April 12, 2013, was “day zero” and the Speedy Trial clock began

  running. See Fed. R. Crim. P. 45(a)(1)(A). The Speedy Trial clock stopped on

  January 13, 2016, when jury selection began. See United States v. Arnold, 113 F.3d

  1146, 1149 (10th Cir. 1997) (“For purposes of the [Speedy Trial Act], a jury trial

  commences with the voir dire.”), abrogated in part on state-law grounds by State v.

  Gould, 23 P.3d 801 (Kan. 2001). That makes 1,006 days.

        But the Speedy Trial Act pauses the clock in various situations. Two of those

  situations occurred in Matthew’s criminal proceedings:

        •      “delay resulting from any pretrial motion, from the filing of the motion


                                            15
Appellate Case: 21-2027     Document: 010110752152       Date Filed: 10/12/2022    Page: 16



               through the conclusion of the hearing on, or other prompt disposition of,

               such motion,” 18 U.S.C. § 3161(h)(1)(D); and

        •      “[a]ny period of delay resulting from a continuance granted by any

               judge on his own motion or at the request of the defendant or his

               counsel or at the request of the attorney for the Government, if the judge

               granted such continuance on the basis of his findings that the ends of

               justice served by taking such action outweigh the best interest of the

               public and the defendant in a speedy trial,” id. § 3161(h)(7)(A),

               commonly known as an “ends-of-justice continuance” or “EOJ

               continuance.”

  The question is whether more than seventy Speedy Trial days elapsed, even

  accounting for these tolling situations.

        The court has reviewed the Channons’ criminal docket. Twenty-three Speedy

  Trial days elapsed between Matthew’s arraignment on April 12, 2013 (not counting

  that date) and May 5, 2013. The next day, May 6, the government filed a pretrial

  motion (specifically, a motion to continue the trial, which was then set to begin May

  20). So, beginning May 6, the Speedy Trial clock was suspended based on a pending

  motion. 6 The district court granted that motion, rescheduled the trial to begin July

  22, 2013, and granted an EOJ continuance through that date. Before the new trial


        6
          Despite Fed. R. Crim. P. 45(a)(1)(A), the pending-motion exception counts
  the day the motion was filed as day one of the tolling period, not day zero. See
  United States v. Margheim, 770 F.3d 1312, 1322 (10th Cir. 2014).

                                             16
Appellate Case: 21-2027    Document: 010110752152        Date Filed: 10/12/2022    Page: 17



  date arrived, the court granted another motion to continue, rescheduled the trial to

  begin on October 21, 2013, and entered a second EOJ continuance through that date.

        In a scheduling order entered August 28, 2013, the court continued the October

  21 trial to January 21, 2014, but did not enter a new EOJ continuance. Thus, the

  second EOJ continuance expired by its own terms on October 21. 7 No pretrial

  motion was pending at that time, so the Speedy Trial clock began to run again the

  next day, October 22, 2013.

        The Speedy Trial clock continued to run through October 27, 2013, i.e., for six

  days. On October 28, 2013, the Channons moved to continue the January trial

  setting. From that date forward, an unbroken chain of pending motions and EOJ

  continuances spanned the gap until trial began on January 13, 2016.

        In short, the Speedy Trial clock ran for twenty-three days in one stretch, for

  six days in another stretch, and was otherwise tolled—so Matthew went to trial

  within seventy Speedy Trial days. He therefore has not made a substantial showing

  of ineffective assistance because his counsel could not have brought a meritorious

  Speedy Trial motion.

               6.     Failure to Subpoena OfficeMax (Ground 16)

        Matthew argues that his counsel should have subpoenaed OfficeMax’s

  financial records before trial so he could prove to the jury that OfficeMax profited



        7
          Matthew appears to believe the August 28 scheduling order restarted the
  Speedy Trial clock as of August 29. But the scheduling order says nothing about the
  then-persisting EOJ continuance.
                                            17
Appellate Case: 21-2027       Document: 010110752152      Date Filed: 10/12/2022   Page: 18



  from the inkjet cartridge recycling program. The district court held that counsel

  reasonably chose not to seek such a subpoena because the defense had developed

  information on its own suggesting that OfficeMax profited from the recycling

  program and it was better to argue from that information rather than subpoenaing

  OfficeMax and risking receiving data that would undercut the argument. 8

         Matthew says that his counsel’s tactical decision was “ridiculous.” COA

  Motion at 12. Such epithets do not raise a substantial question of the denial of a

  constitutional right.

                7.        Failure to Pursue the “SDerClub” Defense (Ground 22)

         Matthew says he bought OfficeMax store credits from an entity known as

  “SDerClub,” whose website the federal government later seized and shut down,

  accusing the entity of fraudulently generating those credits. Matthew’s purchases

  coincided with transactions underlying counts 6 and 7 of the second superseding

  indictment. Matthew encouraged his attorneys to develop a case that SDerClub was

  the fraudulent actor, not him. His attorneys refused because there was other evidence

  linking him to the transactions underlying counts 6 and 7, and an attempt to place

  blame elsewhere would undermine the trial strategy of admitting the facts but

  denying their illegality. The district court accepted this explanation as reasonable


         8
           Matthew’s counsel further stated that he subpoenaed OfficeMax’s records at
  the sentencing phase and learned that they “hurt [their] argument rather than
  supported it.” R. vol. 1 at 110, ¶ 13. Matthew disputes this, asserting (without
  citation) that the records showed a net financial gain. The dispute is immaterial
  because ineffective assistance must be judged “from counsel’s perspective at the
  time” counsel made the decision in question. Strickland, 466 U.S. at 689.
                                              18
Appellate Case: 21-2027     Document: 010110752152        Date Filed: 10/12/2022    Page: 19



  and also held that there was no reasonable probability this defense would have

  changed the jury’s verdict.

        Matthew now argues that the district court’s reasoning “ignores [his] interest

  in getting counts 6 and 7 dismissed or acquitted.” COA Motion at 13. We see no

  such error. In any event, this claim reduces to a disagreement about trial strategy.

  “[A] court must indulge a strong presumption that counsel’s conduct falls within the

  wide range of reasonable professional assistance; that is, the defendant must

  overcome the presumption that, under the circumstances, the challenged action might

  be considered sound trial strategy.” Strickland, 466 U.S. at 689 (internal quotation

  marks omitted). On this record, Matthew has not raised a substantial question of

  overcoming that presumption.

        D.     Vindictive Prosecution (Ground 13)

        Finally, Matthew claims the prosecutor sought the superseding indictments

  vindictively, because the Channons would not accept earlier plea deals. The district

  court deemed this ground forfeited because the Channons did not raise it on direct

  appeal or connect it to ineffective assistance of counsel. In support, the court cited

  Sanchez-Llamas v. Oregon, 548 U.S. 331, 350–51 (2006), which states, “The general

  rule in federal habeas cases is that a defendant who fails to raise a claim on direct

  appeal is barred from raising the claim on collateral review.”

        The district court’s disposition was procedural, without reaching the

  underlying constitutional claim. In that circumstance, we may not issue a COA

  unless “the prisoner shows, at least, that jurists of reason would find it debatable

                                             19
Appellate Case: 21-2027     Document: 010110752152        Date Filed: 10/12/2022     Page: 20



  whether the petition states a valid claim of the denial of a constitutional right and that

  jurists of reason would find it debatable whether the district court was correct in its

  procedural ruling.” Slack, 529 U.S. at 484.

        Here, Matthew says the district court relied on Sanchez-Llamas “as some sort

  of talisman against any argument outside ineffective assistance of counsel.” COA

  Motion at 12. He does not explain, however, what exception to Sanchez-Llamas’s

  general rule they intended to assert. Thus, he has not made a substantial showing that

  the district court erred in imposing a procedural bar to this claim.

  IV.   CONCLUSION

        Matthew’s petition does not meet the COA standard and the district court

  lacked jurisdiction over Brandi’s § 2255 motion, so we deny a COA as to both. We

  grant their motions to proceed without prepayment of costs and fees. Regarding their

  motions to supplement the record, we deny them as moot to the extent they duplicate

  this court’s sua sponte orders to supplement the record, and otherwise deny them as

  unnecessary to resolve this proceeding. Finally, we deny as moot their motions to

  disqualify Judge Tymkovich and Judge Kelly. Judge Tymkovich is automatically

  recused from this case and Judge Kelly was not assigned to this panel, nor did he

  participate in this proceeding informally.


                                               Entered for the Court
                                               Per Curiam




                                               20